DWYER, Judge,
concurring.
The majority, sua sponte, finds that the guilty plea as entered by the appellant in the case sub judice was not in accord with the requirements of State v. Mackey, 553 S.W.2d 337 (Tenn.1977) as reiterated in Rounsaville v. Evatt, 733 S.W.2d 506 (Tenn.1987). A careful review of the record reveals that the appellant suffered a deprivation of constitutional proportion by the trial court’s failure to properly advise him of his privilege against self-incrimination. See Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 89 L.Ed.2d 274 (1969).
Accordingly, I concur in this finding and in the majority’s reversal and remand of the judgment of the trial court.